UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 FOR ANNUAL AND TRANSITION REPORTS PURSUANT TO SECTIONS 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-17156 MERISEL, INC. (Exact name of registrant as specified in its charter) Delaware 01-17156 95-4172359 (State or other jurisdiction ofincorporation) (Commission File Number) (I. R. S. Employer identification No.) 127 W. 30th Street, 5th Floor New York, NY (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (212) 594-4800 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨NOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.YES ¨NOx Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES ¨NO¨ 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. ¨ LARGE ACCELERATED FILER,¨ ACCELERATED FILER¨ NON-ACCELERATED FILER, x SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YES ¨NOx As of June 30, 2010, the aggregate market value of voting stock held by non-affiliates of the registrant based on the last sales price as reported by the National Quotation Bureau was $559,321 (2,237,284 shares at a closing price of $0.25). As of March 15, 2011, the registrant had 7,214,784 shares of Common Stock outstanding. Documents Incorporated by Reference None 2 TABLE OF CONTENTS Explanatory Note 4 Item 10. Directors, Executive Officers and Corporate Governance 4 Information Regarding Directors 5 Arrangements for Nomination of Directors and Changes in Procedures 6 Information Regarding Executive Officers 6 Certain Legal Proceedings 7 Section 16(a) Beneficial Ownership Reporting Compliance 7 Code of Business Conduct 7 Audit Committee 7 Item 11. Executive Compensation 8 Executive Compensation Tables 8 Executive Employment, Termination and Change of Control Arrangements 9 Compensation of Directors 11 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13. Certain Relationships and Related Transactions and Director Independence 14 Item 14. Principal Accountant Fees and Services 16 Item 15. Exhibits 17 3 EXPLANATORY NOTE This Amendment No. 1 to the Annual Report on Form 10-K for the year ended December 31, 2010 of Merisel, Inc. (“Merisel” or the “Company”) filed with the Securities and Exchange Commission (the “SEC”) on March 15, 2011 (the “Original Filing”) is being filed to add the disclosures required in Part III, Items 10, 11, 12, 13 and 14 of Form 10-K, all of which are incorporated into the Original Filing by reference.All other material in the Original Filing remains in effect for the year ended December 31, 2010. Item 10.Directors, Executive Officers and Corporate Governance As described in the Company’s Current Report on Form 8-K filed on March 25, 2011, Stonington Capital Appreciation 1994 Fund, L.P. and certain of its affiliates (together, “Stonington”) completed the transfer of a majority of the Company’s shares to Saints Capital VI, L.P., an affiliate of Saints Capital LLC (together with their affiliates, “Saints”).In connection with the closing of the transaction, Albert J. Fitzgibbons III and Bradley J. Hoecker resigned from the Company’s Board of Directors effective March 21, 2011, and Edward A. Grant, Ronald P. Badie and Lawrence J. Schoenberg, who were not affiliated with Stonington, resigned effective March 23, 2011.The transaction between Stonington and Saints is described in further detail in the section entitled “Change of Control” on page 14 of this report. On March 23, 2011, Bradley Hoecker, Kenneth B. Sawyer, Terry A. Tevis and Joseph Yang were each elected by the Board to serve as members of the Board until the next Annual or Special Meeting of the Shareholders at which directors are elected. The following table sets forth the names, ages and positions of those individuals who currently serve as executive officers and directors of the Company. Name Age Position Donald R. Uzzi (1) 58 Chairman of the Board, Chief Executive Officer and President Victor L. Cisario 49 Executive Vice President, Chief Financial Officer, and Corporate Secretary Michael A. Berman (2) 52 Chief Client Officer Bradley J. Hoecker (3) (4) 49 Director Kenneth B. Sawyer (1)
